Citation Nr: 0211389	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tension 
headaches.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel




INTRODUCTION


The veteran had active military service from November 1978 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The veteran was scheduled for a 
hearing in Washington, DC, before a member of the Board in 
June 2001, but failed to report.  In a July 2001 decision, 
the Board remanded the veteran's claims for additional 
development.  

The Board notes that the issue of entitlement to TDIU will be 
discussed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's headaches have not been shown to be 
prostrating, averaging one in two months over the last 
several months.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tension 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issue on appeal.  See Holliday v. Principi, 14 Vet. App. 280 
(2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO and the basis of the RO's decisions with 
respect to his claim.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the duty to notify requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In this instance, 
the RO issued the veteran a letter in August 2001, in which 
it informed the veteran of the VCAA and the evidence needed 
to substantiate his claim.  The RO also requested certain 
evidence from the veteran, to include the names and addresses 
of doctors who had treated him for his headaches.  It also 
requested information regarding the veteran's service in the 
Army Reserves, as well as lay evidence from family and 
witnesses regarding the frequency and severity of the 
veteran's headaches.  

Thereafter, in March 2002, the RO issued an additional VCAA 
letter to the veteran, in which the veteran was informed that 
the RO would attempt to obtain for the veteran such things as 
medical records or records from other federal agencies.  At 
the same time, the RO informed the veteran that it was his 
responsibility to give enough information about any available 
records so that the RO could request them.  

The veteran has not responded to either the August 2001 or 
March 2002 letters issued by the RO.  As such, additional 
development cannot be accomplished.  Thus, the duty of the 
Secretary to inform the veteran of which evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be obtained by VA, has been accomplished.  

The Board is also cognizant that the VCAA requires that VA 
afford the veteran an examination when the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
In this case, the veteran has been afforded a VA examination, 
during which findings were made and a diagnosis rendered with 
respect to the veteran's headaches.  

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

There is no diagnostic code for tension headaches.  The 
veteran's disability has been rated under the criteria for 
migraine.  Migraine is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100.  The maximum schedular rating of 
50 percent is assigned for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, while.  A 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A noncompensable rating is provided for less 
frequent attacks.

Analysis

The veteran was service connected for tension headaches in 
April 1983 and assigned a noncompesable disability 
evaluation.

An undated Social Security Administration decision in 
response to a December 1992 claim, shows that the veteran was 
noted to have migraine, but had no work related restrictions 
due to that condition.

In December 1993, the veteran underwent a VA examination.  He 
complained of daily headaches that lasted for about 15 
minutes.  The headaches were located in the frontal area, and 
were described as sharp, steady pain that seemed to be 
aggravated by stress.  The examiner's diagnosis was headaches 
with no neurological sequelae.  

In March 1999, the veteran was again medically examined for 
VA purposes.  The veteran reported headaches one or two times 
a month, with the headaches lasting three to four days.  They 
were described as being manifested by a sharp pain aggravated 
by exertion, sunlight and stress, and relieved by lying down.  
The examiner noted that there were no associated symptoms or 
aura.  The headaches were also not noted as being 
incapacitating.  The veteran reported that no longer worked, 
but that when he had been employed, he was able to work while 
having headaches.  The diagnosis was tension headaches, not 
incapacitating.  

Through its earlier remand, the Board invited the veteran to 
report any treatment he had received for tension headaches.  
He has reported no such treatment, and the Board presumes 
that his headaches have not required treatment.  The only 
clinical evidence as to the current severity of the tension 
headaches consists of the VA examination report.  According 
to this report the headaches did not interfere with work when 
the veteran was employed, and that they are currently not 
incapacitating.  

The veteran has written that he last worked in 1998, and that 
he experienced headache pain, but was able to work despite 
the pain.  The VA examiner found that his headaches were not 
incapacitating, despite the fact that he currently lies down 
when he has a headache.  Because there is no clinical or 
other evidence of prostrating attacks, the preponderance of 
the evidence is against the grant of a noncompensable rating 
for tension headaches.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his headaches and that the manifestations 
of the disability are those specifically contemplated by the 
schedular criteria.  He has not alleged, nor does the record 
show that his tension headaches cause marked interference 
with employment.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for tension headaches is denied.  



REMAND

The Board notes that as part of its remand order in the July 
2001 decision, the RO was instructed to adjudicate the 
veteran's claim as to whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
right ankle disorder.  The issue was noted as being 
inextricably intertwined with or otherwise related to the 
issue of TDIU currently on appeal.  A review of the claims 
file does not reflect the issue pertaining to the right ankle 
has been adjudicated.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, given the need for further adjudication 
with respect to the issue of a right ankle disorder, the 
Board again defers consideration of whether the veteran is 
entitled to TDIU under 38 C.F.R. § 4.16 (2001).  After the RO 
has adjudicated the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a right ankle disorder, it should 
readjudicate the veteran's claim for TDIU under 38 C.F.R. § 
4.16.

Accordingly, further appellate consideration will be deferred 
and the veteran's claim for TDIU is REMANDED to the RO for 
the following action:

The RO should adjudicate whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for a right ankle disorder.  
Thereafter, the veteran's claim for a total 
rating based upon individual unemployability 
should be reconsidered under 38 C.F.R. § 4.16 
(a) and (b).  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished an SSOC 
concerning all evidence added to the record 
since the last SSOC.  

Then the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



